DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US PG-Pub 2018/0166507, hereinafter Hwang, as modified by Drake et al., US PG-Pub 2018/0059866, hereinafter Drake.
Regarding Claim 1, Hwang teaches a detection method of a three-dimensional touch module (Figs. 3 and 14, and corresponding descriptions), the detection method being applied to a three-dimensional touch module comprising a control module (touch control circuit 760), a two-dimensional inputting assembly (touch sensing layer 350), a transmitting electrode layer (first touch electrode layer 353), and a pressure sensing assembly (pressure response member 351), the detection method comprising: 
step S1: providing an input signal to the transmitting electrode layer (Fig. 14, and corresponding descriptions; [0188]-[0190]); 
step S2: outputting a first output signal and transmitting the first output signal to the control module by the two-dimensional inputting assembly (Fig. 14, and corresponding descriptions; [0191]-[0192]), and outputting a second output signal through a conductive layer (transparent conductive layer 341) and transmitting the second output signal to the control module by the pressure sensing assembly (Fig. 14, and corresponding descriptions; [0193]-[0196]); and 
step S3: determining a touch position according to the first output signal by the control module (Fig. 14, and corresponding descriptions; [0191]-[0192]), and determining a pressure value according to the second output signal by the control module (Fig. 14, and corresponding descriptions; [0193]-[0196]).
However, Hwang does not explicitly teach a conductive layer of the pressure sensing assembly contacting a pressure layer of the pressure sensing assembly.
Drake teaches a conductive layer of the pressure sensing assembly (Drake: conductive layers 212 and 214) contacting a pressure layer of the pressure sensing assembly (Drake: compressible layer 216; Fig. 2B, and corresponding descriptions).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the conductive and compressible layers taught by Drake into the device taught by Hwang in order to allow the device to detect the touch force associated with a touch event (Drake: [0112]), thereby providing a more versatile touch input device.
Regarding Claim 2, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the first output signal and the second output signal are independent of each other (Hwang: Figs. 20A-20C, and corresponding descriptions; [0262]-[0264]).
Regarding Claim 3, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the two-dimensional inputting assembly is a capacitive input assembly, a resistive input assembly, or an ultrasonic input assembly (Hwang: [0214], [0228]).
Regarding Claim 4, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the first output signal corresponds to a capacitive sensing signal of the touch position (Hwang: Fig. 20A, and corresponding descriptions; [0262]), and the second output signal corresponds to a piezoelectric signal of the pressure value (Hwang: Figs. 20B-20C, and corresponding descriptions; [0263]-[0264]).
Regarding Claim 5, Hwang, as modified by Drake, teaches the detection method of claim 4, wherein when the first output signal and the second output signal are output in an identical time sequence (Drake: Fig. 5, and corresponding descriptions; [0125]-[0128]), the step S3 comprises: 
step Sa: receiving, by the control module, the capacitive sensing signal output by the two-dimensional inputting assembly to complete detection of the touch position (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]), and receiving, by the control module, the piezoelectric signal generated by the pressure sensing assembly to complete detection of the pressure value (Hwang: Figs. 14 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]).
Regarding Claim 6, Hwang, as modified by Drake, teaches the detection method of claim 4, wherein when the first output signal and the second output signal are output in different time sequences (Hwang: [0123]), the step S3 comprises: 
step Si: receiving, by the control module, the capacitive sensing signal output by the two-dimensional inputting assembly to determine the touch position (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]); 
step Sj: grounding the two-dimensional inputting assembly and the transmitting electrode layer (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]); and 
step Sk: receiving, by the control module, the piezoelectric signal output by the pressure sensing assembly to determine the pressure value (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]).
Regarding Claim 7, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the two-dimensional inputting assembly comprises a receiving electrode layer (Hwang: second touch electrode layer 355), and the pressure layer (Drake: compressible layer 216) and the conductive layer (Hwang: transparent conductive layer 341) are superimposed (Hwang: Figs. 3-5 and 19-20A, and corresponding descriptions).
Regarding Claim 8, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the conductive layer is a silver nanowire conductive layer, a metal grid, or an indium tin oxide semiconductor transparent conductive film (Hwang: [0090], [0093]-[0094]).
Regarding Claim 9, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the two-dimensional inputting assembly and the pressure sensing assembly share the transmitting electrode layer (Hwang: Figs. 3-5 and 19-20A, and corresponding descriptions).
Regarding Claim 10, Hwang teaches a three-dimensional touch module comprising a control module (touch control circuit 760) and a three-dimensional touch assembly (Fig. 3, and corresponding descriptions) electrically connected thereto, the three-dimensional touch assembly comprising: 
a cover plate (cover window 500); 
a two-dimensional inputting assembly (touch sensing layer 350) disposed under the cover plate and configured to output a first output signal (Figs. 3-5, 14 and 19-20A, and corresponding descriptions; [0188]-[0192], [0262]); 
a pressure sensing assembly (pressure response member 351) disposed under the cover plate and configured to output a second output signal (Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]), wherein the pressure sensing assembly comprises a conductive layer (transparent conductive layer 341); and 
a transmitting electrode layer (first electrode layer 353) disposed between the two-dimensional inputting assembly and the pressure sensing assembly (Figs. 3-5 and 19-20C, and corresponding descriptions).
However, Hwang does not explicitly teach the conductive layer contacting the pressure layer.
Drake teaches the conductive layer (Drake: conductive layers 212 and 214) contacting a pressure layer (Drake: compressible layer 216; Fig. 2B, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the conductive and compressible layers taught by Drake into the device taught by Hwang in order to allow the device to detect the touch force associated with a touch event (Drake: [0112]), thereby providing a more versatile touch input device.
Regarding Claim 11, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the two-dimensional inputting assembly comprises a receiving electrode layer (Hwang: second touch electrode layer 355), and the receiving electrode layer is configured to receive and output the first output signal (Hwang: Figs. 3-5, 14, 19 and 20A, and corresponding descriptions; [0102]-[0103]); 
wherein the pressure layer and the conductive layer are superimposed (Hwang: Figs. 3-5 and 19-20A, and corresponding descriptions; Drake: Figs. 2B, and corresponding descriptions), the pressure layer is connected to the transmitting electrode layer (Hwang: Figs. 3-5 and 19-20A, and corresponding descriptions), the pressure layer is configured to generate the second output signal (Hwang: Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]), and the conductive layer is configured to receive and output the second output signal (Hwang: Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]); and 
wherein the control module is electrically connected to the receiving electrode layer to be configured to receive the first output signal (Hwang: Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]), and the control module is electrically connected to the conductive layer to be configured to receive the second output signal (Hwang: Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]).
Regarding Claim 12, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 11, wherein when the first output signal and the second output signal are output in an identical time sequence (Drake: Fig. 5, and corresponding descriptions; [0125]-[0128]), the transmitting electrode layer receives an input signal (Hwang: [0123]-[0124], [0244]), and the receiving electrode layer outputs the first output signal to the control module to complete detection of a touch position (Hwang: [0123]-[0124], [0244]), while the second output signal generated by the conductive layer relative to the control module is transmitted to the control module to complete detection of a pressure value (Hwang: [0123], [0125]-[0128], [0244]).
Regarding Claim 13, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 11, wherein when the first output signal and the second output signal are output in different time sequences (Hwang: [0123]), 
in a first time sequence, the transmitting electrode layer receives an input signal (Hwang: [0123]-[0124]), and the receiving electrode layer outputs the first output signal to the control module to complete detection of a touch position (Hwang: [0123]-[0124]); and 
in a second time sequence, the transmitting electrode layer and the receiving electrode layer are grounded (Hwang: [0125]-[0128]), and the conductive layer transmits the second output signal to the control module to complete detection of a pressure value (Hwang: [0123], [0125]-[0128]).
Regarding Claim 14, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the first output signal is a capacitive sensing signal, a resistance signal, or an ultrasonic signal (Hwang: Fig. 20A, and corresponding descriptions; [0262]), and the second output signal is a piezoelectric signal (Hwang: Figs. 20B-20C, and corresponding descriptions; [0263]-[0264]).
Regarding Claim 15, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the two-dimensional inputting assembly and the pressure sensing assembly share the transmitting electrode layer (Hwang: Figs. 3-5 and 19-20A, and corresponding descriptions).
Regarding Claim 16, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the pressure layer is between the two-dimensional inputting assembly and the conductive layer (Hwang: Figs. 3-5, and corresponding descriptions; Drake: Fig. 2B, and corresponding descriptions).
Regarding Claim 17, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the pressure sensing assembly is between the cover plate and the two-dimensional inputting assembly (Hwang: Figs. 3-5, and corresponding descriptions; Drake: Fig. 2B, and corresponding descriptions).
Regarding Claim 18, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 17, wherein the pressure layer is between the two-dimensional inputting assembly and the conductive layer (Hwang: Figs. 3-5, and corresponding descriptions; Drake: Fig. 2B, and corresponding descriptions).
Regarding Claim 19, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, comprising: 
a first adhesive layer (Hwang: first transparent adhesive member 361) between a receiving electrode layer of the two-dimensional inputting assembly and the transmitting electrode layer (Hwang: Figs. 3-5, and corresponding descriptions); and 
a second adhesive layer (Hwang: second transparent adhesive member 363) between the transmitting electrode layer and the pressure layer (Hwang: Figs. 3-5, and corresponding descriptions).
Regarding Claim 20, Hwang teaches a detection method of a three-dimensional touch module (Figs. 3 and 14, and corresponding descriptions), the detection method being applied to a three-dimensional touch module comprising a control module (touch control circuit 760), a two-dimensional inputting assembly (touch sensing layer 350), a transmitting electrode layer (first touch electrode layer 353), and a pressure sensing assembly (pressure response member 351), the detection method comprising: 
step S1: providing an input signal to the transmitting electrode layer (Fig. 14, and corresponding descriptions; [0188]-[0190]); 
step S2: outputting a first output signal and transmitting the first output signal to the control module by the two-dimensional inputting assembly (Fig. 14, and corresponding descriptions; [0191]-[0192]), and outputting a second output signal and transmitting the second output signal to the control module by the pressure sensing assembly (Fig. 14, and corresponding descriptions; [0193]-[0196]); and 
step S3: determining a touch position according to the first output signal by the control module (Fig. 14, and corresponding descriptions; [0191]-[0192]), and determining a pressure value according to the second output signal by the control module (Fig. 14, and corresponding descriptions; [0193]-[0196]), 
wherein the first output signal corresponds to a capacitive sensing signal of the touch position (Fig. 20A, and corresponding descriptions; [0262]), and the second output signal corresponds to a piezoelectric signal of the pressure value (Hwang: Figs. 20B-20C, and corresponding descriptions; [0263]-[0264]), and 
the step S3 comprises: 
step Sa: receiving, by the control module, the capacitive sensing signal output by the two-dimensional inputting assembly to complete detection of the touch position (Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]), and receiving, by the control module, the piezoelectric signal generated by the pressure sensing assembly to complete detection of the pressure value (Figs. 14 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]).
	However, Hwang does not explicitly teach wherein when the first output signal and the second output signal are output in an identical time sequence.
	Drake teaches wherein when the first output signal and the second output signal are output in an identical time sequence (Drake: Fig. 5, and corresponding descriptions; [0125]-[0128]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the timing taught by Drake into the device taught by Hwang in order to allow for fast detection rate (Drake: [0128]), thereby providing a more accurate touch detection method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627